         Case 20-32437 Document 69-1 Filed in TXSB on 06/22/20 Page 1 of 13




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

In re:                                                §           Chapter 11
                                                      §
PERMICO MIDSTREAM PARTNERS                            §           Case No. 20-32437 (MI)
HOLDINGS, LLC, et al.,                                §
                                                      §           (Jointly Administered)
         Debtors. 1                                   §

       DECLARATION OF JASON L. BOLAND IN SUPPORT OF TRUSTEE’S
       APPLICATION TO EMPLOY NORTON ROSE FULBRIGHT US LLP AS
    COUNSEL TO THE CHAPTER 11 TRUSTEE NUNC PRO TUNC TO MAY 22, 2020

I, Jason L. Boland, do hereby declare as follows:

         1.      I am over twenty-one (21) years of age, of sound mind, and capable of making

this Declaration.

         2.      I am a partner at the law firm of Norton Rose Fulbright US LLP (“NRF”) and am

duly authorized to make this declaration (the “Declaration”) on behalf of NRF. I am an attorney

admitted to practice law in the courts of the State of Texas and before the United States

Bankruptcy Court for the Southern District of Texas.

         3.      I make this Declaration in support of the Application of William R. Greendyke,

Chapter 11 Trustee, for Entry of an Order Authorizing Retention and Employment of Norton

Rose Fulbright US LLP as Counsel to the Chapter 11 Trustee Nunc Pro Tunc to May 22, 2020

(the “Application”).

         4.      Except as otherwise noted, I have personal knowledge of all of the facts set forth

herein and am fully competent to testify concerning these matters. All factual assertions and



1
  The Debtors in these chapter 11 cases and the last four digits of their federal tax identification numbers are as
follows: Permico Midstream Partners Holdings, LLC (6374) and Permico Midstream Partners LLC (7902). The
location of the Debtors’ corporate headquarters and service address is 9301 Southwest Freeway, Suite 308, Houston,
TX 77074.

100583538.1
                                                          1
        Case 20-32437 Document 69-1 Filed in TXSB on 06/22/20 Page 2 of 13




opinions set forth in the Application are true and correct, to the best of my information and

belief, and I adopt them as my own for purposes of this Declaration.

         5.    Pursuant to 28 U.S.C. § 1746, section 327 of the Bankruptcy Code, and Rules

2014(a) and 2016(b) of the Federal and Local Bankruptcy Rules, NRF will provide this Court

with any supplemental information regarding NRF’s connections with the parties-in-interest in

the case, as that information becomes known and available.

         6.    Neither NRF nor any of its attorneys have ever been a creditor or an insider of the

Debtors or any creditor of the Debtors.

         7.    Neither NRF nor any of its attorneys have ever been, a director, officer, or

employee of the Debtors.

         8.    In accordance with Bankruptcy Rule 5002, NRF employs one litigation partner,

Seth Isgur, who is a first cousin once removed of the United States Bankruptcy Judge assigned to

these chapter 11 cases. Mr. Isgur will not work on this matter or otherwise appear in these

chapter 11 cases while NRF is retained as the Trustee’s counsel. Further, NRF does not have a

connection with the United States Bankruptcy Judge that would render the Firm’s retention in the

chapter 11 cases improper.

         9.    Based on a list of all employees of the UST’s offices in Region 7, neither NRF

nor any of its attorneys have any connections with the UST for Region 7, or with any person

employed in the Office of the UST for Region 7.

         10.   Based on the conflicts search described in paragraphs 14–18, infra, neither NRF

nor any of its attorneys has any connection with any person identified on Exhibit A, except as is

disclosed in Exhibit B.




100583538.1
                                                2
        Case 20-32437 Document 69-1 Filed in TXSB on 06/22/20 Page 3 of 13




         11.    During NRF’s representation of the Trustee in these chapter 11 cases, neither

NRF nor any of its attorneys will advise or represent persons with connections to the Debtors or

the Trustee or whose interests are adverse to the Debtors or the Trustee on any matter related to

these chapter 11 cases.

         12.    NRF is a full-service law firm with experience and expertise in all facets of legal

practice, including bankruptcy, corporate reorganizations, corporate finance, securities, complex

litigation, labor, ERISA, real estate, and intellectual property. NRF regularly handles major

bankruptcy and creditors’ rights representations for a wide range of national institutional and

other clients in federal and state courts across the United States. Chapter 11 bankruptcy work is

the mainstay of NRF’s bankruptcy and creditors’ rights practice. NRF has represented debtors,

creditors, committees and trustees in many chapter 11 cases across diverse industry sectors

including software, retail, telecommunications, manufacturing, environmental, commercial real

estate, and textile. As counsel for several debtors-in-possession, committees and chapter 11

trustees, NRF has prepared and confirmed both contested and uncontested plans of

reorganization. NRF has also negotiated and closed numerous section 363 sales of assets and

equity security interests. NRF, and the attorneys identified in the Application, including myself,

Bob B. Bruner and Julie Goodrich Harrison, are uniquely positioned to advise the Trustee in

these cases for the reasons set forth herein and in the Application and, after considering all the

facts and circumstances of these cases and alternative counsel, NRF submits that its retention is

in the best interest of the estates.

         13.    General Statement. Insofar as I have been able to ascertain after due diligence,

neither I, NRF, nor any partner, associate, or counsel of NRF represent any party in interest or

any other entity other than the Debtors in connection with this chapter 11 case. Thus, NRF is a



100583538.1
                                                 3
        Case 20-32437 Document 69-1 Filed in TXSB on 06/22/20 Page 4 of 13




“disinterested person,” as that term is defined in section 101(14) of the Bankruptcy Code. NRF’s

due diligence has revealed that NRF:

               (a)    does not hold or represent any interest adverse to these estates with respect
                      to the matter on which NRF may be employed under sections 327, 328(a),
                      329, 330, 504 and 1104 of the Bankruptcy Code;

               (b)    is a disinterested person so as to render NRF eligible to serve as counsel
                      for the Trustee under sections 327, 328(a), 329, 330, 504 and 1104 of the
                      Bankruptcy Code;

               (c)    is not a creditor, equity security holder or insider of the Debtors or any of
                      their affiliates;

               (d)    is not, and has never been, an investment banker for any outstanding
                      security of the Debtors or their affiliates, and is not, and has never been,
                      an attorney for any such investment banker in connection with the offer,
                      sale or issuance of any security of the Debtors or their affiliates;

               (e)    is not, and was not within the past two years, a director, officer or
                      employee of the Debtors, their affiliates or of any such investment banker
                      as described above;

               (f)    has no interest materially adverse to the interest of the estates of the
                      Debtors or of any class of creditors or equity security holders of the
                      Debtors, by reason of any direct or indirect relationship to, connection
                      with, or interest in, the Debtors, their affiliates, or any investment banker
                      for the Debtors or their affiliates; and

               (g)    has no connections with the Debtors, their affiliates or their creditors,
                      equity interest holders or any other party in interest herein, or with the
                      respective attorneys or accountants of the foregoing, or with the United
                      States Trustee or any person employed in the office of the United States
                      Trustee listed on Exhibit A (collectively “Parties in Interest”), except as
                      set forth below and in Exhibit B attached hereto.

         14.   With respect to NRF’s representation of the Trustee, I utilized NRF’s master

client database and conflicts database system to assess potential conflicts (the “Conflicts

Check”). NRF’s master client database contains the names of entities for which NRF has provided

services or has otherwise billed for services for approximately the past seven years, and three

years for other members of the Norton Rose Fulbright Verein (the “Client Database”). In


100583538.1
                                                4
        Case 20-32437 Document 69-1 Filed in TXSB on 06/22/20 Page 5 of 13




conjunction with the Client Database, NRF maintains a computer software system that enables a

user to input the name of an entity and search the Client Database for any related entities that

NRF currently represents or has represented in the past (the “Conflict Search System”).

         15.     With respect to the Conflicts Check, I caused to be performed the following

actions to identify potential conflicts:

                 a.       Through consultations between management of the Debtors and NRF
                          attorneys who have provided services to the Trustee, I compiled a list of
                          the names of any entities that may be parties in interest in the Debtors’
                          chapter 11 cases (“Potential Parties in Interest”). A list of the Potential
                          Parties in Interest is attached hereto as Exhibit A, and includes:

                          (1)      known prepetition secured lenders and lienholders;

                          (2)      the Debtors;

                          (3)      the Debtors’ landlords;

                          (4)      current and former directors and officers of the Debtors for the past
                                   two (2) years;

                          (5)      parties with whom the Debtors are engaged in current litigation;

                          (6)      the Debtors’ insurance providers;

                          (7)      the Debtors’ top 18 general unsecured creditors;

                          (8)      relevant taxing authorities and other governmental entities;

                          (9)      the Office of the United States Trustee for the Southern District of
                                   Texas;

                          (10)     the Bankruptcy Judge presiding over this case; and

                          (11)     holders of more than 5% of the Debtors’ equity interests.

                 b.       Entered the names of each of the Potential Parties in Interest into the
                          Conflict Search System to pull information on NRF’s relationship with
                          entities in the Client Database that are or may be related to the Potential
                          Parties in Interest (the “Conflict Search Results”). 2


2
  The Conflict Search Results list was compiled after reviewing the results generated for all Potential Parties in
Interest in NRF’s conflicts database. NRF, Norton Rose Fulbright LLP, Norton Rose Fulbright Australia, Norton
Rose Fulbright Canada LLP, Norton Rose Fulbright South Africa (incorporated as Deneys Reitz, Inc.), each of

100583538.1
                                                        5
        Case 20-32437 Document 69-1 Filed in TXSB on 06/22/20 Page 6 of 13




                  c.       Reviewed the Conflict Search Results to delete obvious name
                           coincidences and to delete those entities that were adverse to NRF’s
                           clients in the matter.

                  d.       Using information in the Client Database concerning entities on the
                           Conflict Search Results, verified that NRF does not represent and has not
                           represented any entity on the Conflict Search Results in connection with
                           the Debtors or these chapter 11 cases, except as disclosed herein.

         16.      In addition to utilizing the Conflict Search System, a general inquiry was sent to

all NRF attorneys by electronic mail to determine whether any NRF attorney has any personal or

professional connection to any name on the Potential Parties in Interest list.

         17.      Summary of Conflicts Analysis. The Conflict Search Results revealed that

various attorneys at NRF may now or hereafter counsel or represent, or may have previously

counseled or represented, certain creditors of the Debtors or other Potential Parties in Interest in

matter unrelated to these cases. Accordingly, NRF attorneys divided the entities listed on the

Conflict Search Results into two categories: (a) Potential Parties in Interest that are currently

represented by NRF in other unrelated matters (“Current Clients”); and (b) Potential Parties in

Interest that have been represented in the past by NRF in other unrelated matters (“Former

Clients”).     A list of the Current Clients and Former Clients are identified in Exhibit B. 3

Although NRF may be adverse to various parties-in-interest in unrelated matters, no such

connections are disclosed herein; only connections to current and former NRF clients are

disclosed herein.




which is a separate legal entity, are members of Norton Rose Fulbright Verein, a Swiss Verein. Norton Rose
Fulbright Verein helps coordinate the activities of the members but does not itself provide legal services to clients.
Out of an abundance of caution and for purposes of full disclosure, certain of the current clients identified herein,
and/or affiliates/potential affiliates thereof which are included herein as well, may include those of other member
firms.
3
 The parties reflected on Exhibit B attached hereto relate only to Current Clients and Former Clients of NRF, and
do not include current clients or former clients of other Norton Rose Fulbright Verein members.

100583538.1
                                                          6
        Case 20-32437 Document 69-1 Filed in TXSB on 06/22/20 Page 7 of 13




         18.   NRF has reviewed each of the client connections listed on the attached Exhibit B.

As a result of NRF’s review, and as more fully described below, I have determined that NRF

does not hold or represent an interest that is adverse to the Debtors’ estates. Further, to assure

that no attorney at NRF will inadvertently commence representation of any creditor or other

party adverse to the Debtors or their estates, the Conflict Search System has now been

programmed with a “block” to require that no such representation or relationship may commence

without first obtaining specific clearance; accordingly, no such clearance shall be given during

NRF’s representation of the Trustee in these chapter 11 cases.

         19.   Creditors. Various NRF attorneys may now counsel or represent, or may have

previously counseled and represented, or may hereafter counsel or represent (subject to the

limitations set forth herein), certain creditors of the Debtors and/or Parties in Interest in legal and

transactional matters wholly unrelated to these cases and not adverse to the Debtors, their

affiliates or any committee or materially involving the Debtors, their affiliates, any committee,

its members or its constituency. Further, NRF attorneys may now be adverse, or may have

previously been adverse, or may hereafter become adverse (subject to the limitations set forth

herein), to certain creditors of the Debtors and/or Parties in Interest in legal and transactional

matters wholly unrelated to these cases and not adverse to the Debtors or any committee or

materially involving the Debtors, any committee, its members or its constituency. NRF has not,

and will not, represent the particular interests of any creditors of the Debtors, nor the personal

interests of any creditors, unless NRF receives specific authority to do so from the Trustee, any

committee, and this Court.

         20.   Connections To Law Firms. NRF represents a number of law firms as clients in

litigation. Accordingly, it is possible that any Party in Interest to the Debtors’ bankruptcy cases



100583538.1
                                                  7
        Case 20-32437 Document 69-1 Filed in TXSB on 06/22/20 Page 8 of 13




may be represented or counseled by one or more of such client law firms, either in connection

with the specific matter or in other matters unrelated to the Debtors.            Because of the

confidentiality of such attorney-client relationships between our client law firms and their own

clients, NRF has no practical way of knowing which of its client law firms, if any, have been

contacted by Parties in Interest to the Debtors’ bankruptcy. Since such potential connections

would, in our judgment, pose no conflict of interest in this matter, we do not propose to

undertake any such investigation absent instructions to do so from the United States Trustee or

the Court. NRF has never represented any law firm in connection with the Debtors.

         21.   Connections To Accounting Firms. Similarly, NRF has represented in the past,

and currently represents, a number of international, national, regional and local accounting firms,

and, therefore, it is possible that any Party in Interest to the Debtors’ bankruptcy cases may be

served by one or more of such client accounting firms, either in connection with the specific

matter or in other matters unrelated to the Debtors.

         22.   Connections To The United States Trustee. NRF has no direct connection to

the Office of the United States Trustee, nor to any employee thereof. Individual attorneys within

NRF have in the past served as bankruptcy trustees appointed by the United States Trustee, and

have been compensated for such services in accordance with orders of the respective bankruptcy

courts presiding over those cases according to law. None of the trusteeships were concerned

with, or affected, the Debtors in any way. In addition, individual attorneys may have been

employed by the United States Trustee Program. No NRF personnel were employed by the

United States Trustee Program at any time relevant to this case.

         23.   Supplemental Disclosures. Despite the efforts described above to identify and

disclose NRF’s connections with parties in interest in these chapter 11 cases, because NRF is an



100583538.1
                                                 8
        Case 20-32437 Document 69-1 Filed in TXSB on 06/22/20 Page 9 of 13




international law firm with approximately 1,000 attorneys, and approximately 3,000 attorneys

spread across the other members of the Norton Rose Fulbright Verein, NRF is unable to state

with absolute certainty that every client representation or other connection has been disclosed.

In this regard, if NRF discovers additional information that requires disclosure, NRF will file a

supplemental disclosure with the Court.

         24.    Compensation Issues. The statements contained in the Application regarding

compensation for NRF and reimbursement of expenses are correct and are accordingly

incorporated herein. NRF had no claim against the Debtors or their affiliates on the date of the

filing of the Debtors’ bankruptcy petitions. Further, neither NRF nor any partners of NRF have

divided, paid over, or shared or agreed to divide, pay over, or share, (a) any compensation it or they has

or have received or may receive for services rendered or expenses incurred in connection with

these cases with another party or person (except as among the partners, counsel, and associates of

NRF, as described in the Application), or (b) any compensation another party or person has

received or may receive for services rendered or expenses incurred in connection with these chapter

11 cases.

         25.    Benefit to the Estates.       The engagement of NRF is beneficial to the estates

because of NRF’s knowledge and expertise in bankruptcy and related matters and for the

additional reasons set forth in the Application.

         26.    Conclusion. In view of the foregoing, I believe that NRF (i) does not hold or

represent an interest adverse to the estates and (ii) is a “disinterested person” as that term is

defined in Section 101(14) of the Bankruptcy Code, and is thus fully qualified to serve as

attorneys for the Trustee under sections 327, 330, 504 and 1107 of the Bankruptcy Code. NRF

recognizes and takes very seriously its continuing responsibility to be aware of and further



100583538.1
                                                    9
       Case 20-32437 Document 69-1 Filed in TXSB on 06/22/20 Page 10 of 13




disclose any relationship or connection between it and other Parties in Interest as they appear or

become recognized during these cases. Accordingly, I will supplement or amend this disclosure

if, as and when such information becomes available to us.

         I declare under penalty of perjury that the foregoing is true and correct.

         June 22, 2020



                                                       /s/ Jason L. Boland
                                                       Jason L. Boland, Partner
                                                       Norton Rose Fulbright US LLP




100583538.1
                                                  10
       Case 20-32437 Document 69-1 Filed in TXSB on 06/22/20 Page 11 of 13




                                       Exhibit A

                                           Debtors
Permico Midstream Partners Holdings, LLC
Permico Midstream Partners LLC

                                    Secured Creditors
HGC Midstream Inv LLC

                                 Top Unsecured Creditors
Corpac Steel Products Corp.
Edgen Murray Corporation
Contract Land Staff
Topographic Land Surveyors
Tarsco Construction Corporation
Oso Developmental Partners
Universal Pegasus International
Prime Energy Services
King & Spalding LLP
Whitenton Group
Wood Mackenzie
Percheron
Spearow Land LLC
Hilco Partners
Dickinson & Wheelock, P.C.
Enveres Drilling Info
Hyde Regulatory Consulting LLC
Horizon Environmental Services, Inc.

                                       Shareholders
Permico Energia LLC
Conquista Energy Services, LLC


                                        Landlords
Merlyn Holdings, Inc.

                                  Directors and Officers
Jeffrey Beicker
Craig James
Ronald Chamness
Jordan Fickessen

                                 Litigation Counterparties
Edgen Murray Corporation


100583538.1                                   1
       Case 20-32437 Document 69-1 Filed in TXSB on 06/22/20 Page 12 of 13




                                     Insurance Providers
Ironshore
Chubb
Axis Capital
Texas Mutual Insurance

                                     Taxing Authorities
Harris County
Nueces County Tax Assessor


                                        U.S. Trustee
Diane Livingstone
Stephen Statham
Barbara Griffin

                                     Bankruptcy Judge
U.S. Bankruptcy Judge Marvin Isgur




100583538.1                                  2
         Case 20-32437 Document 69-1 Filed in TXSB on 06/22/20 Page 13 of 13




                                        Exhibit B
                    PARTIES IN INTEREST WITH CONNECTIONS TO
                         NORTON ROSE FULBRIGHT US LLP



 CREDITOR, PARTY IN    RELATIONSHIP                         NATURE OF CONNECTION
    INTEREST, OR          TO THE
      AFFILIATE          DEBTORS

Universal Pegasus     Creditor        NRF has represented, and continues to represent Universal Pegasus
International                         International in matters unrelated to the Debtors’ bankruptcy cases.
Percheron             Creditor        Percheron is an affiliate of a current client of NRF, who NRF represents in
                                      matters unrelated to the Debtors’ bankruptcy cases.




 100583538.1                                   1
